DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 


Claims 1-4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US PG-Pub No.: 2021/0351364 A1, hereinafter, “Hatakeyama”) in view of Kobashi et al. (US PG-Pub No.: 2021/0313534 A1, hereinafter, “Kobashi”).
Regarding claim 1, Hatakeyama discloses a display substrate (100; see Hatakeyama, FIG. 1), comprising:
a base (101, FIG. 1), and
a blue light-emitting unit (102-108, FIG. 1 and ¶ [0048]) disposed on the base (101), wherein
the blue light-emitting unit (102-108) includes a first electrode (102, ¶ [0247]), a first light-emitting layer (105, ¶ [0247]) and a second electrode (108, ¶ [0247]) that are sequentially disposed on the base (101, FIG. 1).
Hatakeyama is silent regarding a plurality of blue light-emitting units; of the first electrode (102) and the second electrode (108), one electrode is configured to reflect light, and another electrode is configured to transmit light; the first light-emitting layer (105) is configured to emit light (blue) having a spectrum whose full width at half maximum is less than or equal to 16 nm.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first light-emitting layer having a spectrum whose full width at half maximum is less than or equal to 35 nm, in order to improve the efficiency. And it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the first light-emitting layer having a spectrum whose full width at half maximum is less than or equal to 16 nm, since where the claimed ranges (less than 16 nm) lie inside ranges disclosed by the prior art (less than 35 nm), a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Hatakeyama is silent regarding a plurality of blue light-emitting units; of the first electrode (102) and the second electrode (108), one electrode is configured to reflect light, and another electrode is configured to transmit light.
However, it is well-known for a display substrate to have a plurality of light-emitting units, in order to achieve better resolution. And Kobashi discloses a display substrate (2; see Kobashi, FIG. 2), comprising a first electrode (22, ¶ [0033]) reflecting light and a second electrode (25) transmitting light (¶ [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Hatakeyama’s first reflecting light and a second electrode transmitting light, as taught by Kobashi, in order to form a top-emission display.
claim 2, Hatakeyama in view of Kobashi discloses the display substrate according to claim 1, wherein the first electrode (102) is configured to reflect light, and the second electrode (108) is configured to transmit light (see statement above regarding claim 1).

Regarding claim 3, Hatakeyama in view of Kobashi discloses the display substrate according to claim 1, wherein a thickness of the first light-emitting layer (105) is 200 Å to 300 Å (Hatakeyama, ¶ [0386]).

Regarding claim 4, Hatakeyama in view of Kobashi discloses the display substrate according to claim 2, wherein in a direction (up-down) perpendicular to the display substrate (101), a distance between a surface (a top surface) of the first electrode (102) proximate to the first light-emitting layer (105) and a surface (a bottom surface) of the second electrode (108) proximate to the first light-emitting layer (105) is greater than or equal to 750 Å and is less than or equal to 1700 Å (thickness of 103-107; Hatakeyama, ¶ [0386]).

Regarding claim 11, Hatakeyama in view of Kobashi discloses the display substrate according to claim 1.
Hatakeyama is silent regarding that a thickness of the first electrode (102) is greater than or equal to 1000 Å and is less than or equal to 1500 Å.
Kobashi, however, discloses that a thickness of the first electrode (22) is greater than or equal to 1000 Å and is less than or equal to 1500 Å (¶¶ [0046] and [0029]).


Regarding claim 12, Hatakeyama in view of Kobashi discloses the display substrate according to claim 1, wherein the first electrode (102) includes at least one of silver, aluminum, copper, molybdenum, chromium, and titanium (Hatakeyama, ¶ [0338]).

Regarding claim 13, Hatakeyama in view of Kobashi discloses the display substrate according to claim 2.
Hatakeyama is silent regarding that the blue light-emitting unit (102-108) further includes a transmission electrode disposed on a side of the first electrode (102) proximate to the first light-emitting layer (105).
However, Kobashi discloses that the first electrode (22) comprises a multilayer with Ag alloy and ITO. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the blue light-emitting unit further including a transmission electrode disposed on a side of the first electrode proximate to the first light-emitting layer, as taught by Kobashi, since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP § 2144.07.
claim 14, Hatakeyama in view of Kobashi discloses the display substrate according to claim 1, wherein the blue light-emitting unit (102-108) further includes a hole injection layer (103; Hatakeyama, ¶ [0247]) and/or a hole transport layer (104, ¶ [0247]) that are disposed between the first electrode (102) and the first light-emitting layer (105, FIG. 1).

Regarding claim 15, Hatakeyama in view of Kobashi discloses the display substrate according to claim 1, wherein the blue light-emitting unit (102-108) further includes: an electron transport layer (106; Hatakeyama, ¶ [0247] ) and/or an electron injection layer (107, ¶ [0247]) that are disposed between the first light-emitting layer (105) and the second electrode (108, FIG. 1).

Regarding claim 16, Hatakeyama in view of Kobashi discloses the display substrate according to claim 1.
Hatakeyama is silent regarding red light-emitting units and green light-emitting units, wherein a red light-emitting unit includes a third electrode, a second light-emitting layer, and a fourth electrode that are sequentially disposed on the base; a green light-emitting unit includes a fifth electrode, a third light-emitting layer, and a sixth electrode that are sequentially disposed on the base.
Kobashi, however, discloses a display substrate (see Kobashi, FIG. 6), comprising red light-emitting units (ES_R, FIG. 6) and green light-emitting units (ES_G), wherein a red light-emitting unit (ES_R) includes a third electrode (22_R), a second light-emitting layer (24_R), and a fourth electrode (25_R) that are sequentially disposed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form red light-emitting units and green light-emitting units, wherein a red light-emitting unit includes a third electrode, a second light-emitting layer, and a fourth electrode that are sequentially disposed on the base; a green light-emitting unit includes a fifth electrode, a third light-emitting layer, and a sixth electrode that are sequentially disposed on the base, as taught by Kobashi, in order to form RGB pixels.

Regarding claim 17, Hatakeyama in view of Kobashi discloses the display substrate according to claim 16, wherein the first electrode, the third electrode, and the fifth electrode are an integrated structure; or, the second electrode (Kobashi’s 25_B), the fourth electrode (25_R), and the sixth electrode (25_G) are an integrated structure (Kobashi, FIG. 6).
Note: the reason of obviousness to combine teachings from Hatakeyama and Kobashi has been given above regarding claim 16; therefore, it will not be repeated hereinafter.

Regarding claim 18, Hatakeyama in view of Kobashi discloses a display panel, comprising the display substrate according to claim 1.

claim 19, Hatakeyama in view of Kobashi discloses the display panel according to claim 18.
Hatakeyama is silent regarding an encapsulating cover plate disposed opposite to the base; or, a thin film encapsulating layer disposed opposite to the base.
Kobashi, however, discloses an encapsulating cover plate disposed opposite to the base; or, a thin film encapsulating layer (28, ¶ [0035]) disposed opposite to a base (12, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an encapsulating cover plate disposed opposite to the base; or, a thin film encapsulating layer disposed opposite to the base, as taught by Kobashi, in order to protect the device.

Regarding claim 20, Hatakeyama in view of Kobashi discloses a display apparatus, comprising the display panel according to claim 18.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US PG-Pub No.: 2021/0351364 A1, hereinafter, “Hatakeyama”) in view of Kobashi et al. (US PG-Pub No.: 2021/0313534 A1, hereinafter, “Kobashi”), as applied to claim 1 above, and further in view of Kanamoto et al. (US PG-Pub No.: 2017/0069852 A1, hereinafter, “Kanamoto”).
Regarding claim 5, Hatakeyama in view of Kobashi discloses the display substrate according to claim 1, in a direction perpendicular to the display substrate (101), a distance between a surface (a top surface) of the first electrode (102) proximate 
Hatakeyama in view of Kobashi is silent regarding a polarizing layer disposed on a side of the blue light-emitting unit away from the base.
Kanamoto, however, discloses a display substrate (see Kanamoto, FIG. 9A), comprising a polarizing layer (now shown, ¶ [0501]) disposed on a side (top side) of a blue light-emitting unit (222B, FIG. 9A) away from a base (200, FIG. 9A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a polarizing layer disposed on a side of the blue light-emitting unit of Hatakeyama in view of Kobashi away from the base, as taught by Kanamoto, in order to improve color quality.

Regarding claim 6, Hatakeyama in view of Kobashi discloses the display substrate according to claim 4.
Hatakeyama in view of Kobashi is silent regarding that a thickness of the second electrode (108) is greater than or equal to 200 Å and is less than or equal to 500 Å.
However, Kanamoto discloses a display substrate (see Kanamoto, FIG. 9A), wherein a thickness of a second electrode (102, FIG. 9A) is greater than or equal to 10 Å and is less than or equal to 300 Å.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a thickness of the second electrode of Hatakeyama in view of Kobashi greater than or equal to 10 Å and is less than or prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 7, Hatakeyama in view of Kobashi and Kanamoto discloses the display substrate according to claim 5.
Hatakeyama in view of Kobashi and Kanamoto is silent regarding that a thickness of the second electrode is greater than or equal to 300 A and is less than or equal to 350 A.
However, Kanamoto discloses a display substrate (see Kanamoto, FIG. 9A), wherein a thickness of a second electrode (102, FIG. 9A) is greater than or equal to 10 Å and is less than or equal to 300 Å.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a thickness of the second electrode greater than or equal to 10 Å and is less than or equal to 300 Å, as taught by Kanamoto, in order to form a metal cathode. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a thickness of the second electrode of Hatakeyama in view of Kobashi greater than or equal to 300 Å and is less than or equal to 350 Å, since where the claimed ranges prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 8, Hatakeyama in view of Kobashi and Kanamoto discloses the display substrate according to claim 6, wherein the second electrode (Hatakeyama’s 108 and Kanamoto’s 102) includes a magnesium-silver alloy or a calcium-silver alloy (Hatakeyama, ¶ [0338]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (US PG-Pub No.: 2021/0351364 A1, hereinafter, “Hatakeyama”) in view of Kobashi et al. (US PG-Pub No.: 2021/0313534 A1, hereinafter, “Kobashi”), as applied to claim 1 above, and further in view of Yan et al. (US PG-Pub No.: 2019/0165051 A1, hereinafter, “Yan”).
Regarding claim 9, Hatakeyama in view of Kobashi discloses the display substrate according to claim 1.
Hatakeyama in view of Kobashi is silent regarding that the first light-emitting layer (105) is disposed at a position where a second anti-node is located between a surface (a top surface) of the first electrode (102) proximate to the first light-emitting layer (105) and a surface (a bottom surface) of the second electrode (108) proximate to the first light-emitting layer (105).
Yan, however, discloses a display substrate (see Yan, FIG. 1), wherein a first light-emitting layer (300) is disposed at a position at a second anti-node (¶ [0045]).


Regarding claim 10, Hatakeyama in view of Kobashi and Yan discloses the display substrate according to claim 9, wherein a distance between a surface (a bottom surface) of the first light-emitting layer (105) proximate to the base (101) and a surface (a top surface) of the first electrode (102) away from the base (102) is greater than or equal to 250 Å and is less than or equal to 1200 Å (thickness of 103+104; Hatakeyama, ¶ [0386]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892